                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION
                                        ______

JESSIE ROUSE,

                       Plaintiff,                      Case No. 2:18-cv-42
v.                                                     Honorable Gordon J. Quist
CONNIE HORTON et al.,

                       Defendants.
____________________________/

                                             OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim.
                                             Discussion

               I.      Factual allegations

               Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Oaks Correctional Facility (ECF) in Manistee, Manistee County, Michigan. The

events about which he complains, however, occurred at the Chippewa Correctional Facility (URF)

in Kincheloe, Chippewa County, Michigan. Plaintiff sues Warden Connie Horton, Assistant

Deputy Warden R. Batho, Resident Unit Manager M. LaCrosse, Prison Counselor Unknown

Pancheri, Assistant Resident Unit Supervisor Unknown Derry, Resident Unit Manager K. Dunton,

Security Classification Committee (SCC) Member J. Couetu, and Corrections Officers Unknown

Maccandow, Unknown RosleBud, Unknown Rosles, Unknown Babcock, Unknown Miller,

Unknown Mclan, and Unknown Newman.

               Plaintiff’s complaint consists of barely legible and largely incoherent assertions that

Defendants have deprived him of his property while he was hospitalized. Plaintiff also claims that

he was given false misconduct tickets, denied medical treatment, and was beaten and raped while

in segregation. Plaintiff lists the property that was allegedly taken from him and the value of each

item. Plaintiff is seeking compensatory and punitive damages, as well as equitable relief.

               II.     Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory



                                                  2
statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged – but it has not

‘show[n]’ – that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

                As noted above, Plaintiff’s complaint is barely legible and largely incoherent.

However, to the extent that the Court can decipher Plaintiff’s allegations, it is clear that they are

nothing more than conclusory assertions of wrongdoing. Plaintiff states that Defendant Horton

allowed his property to be snatched, but fails to set forth any facts describing the circumstances of



                                                   3
the seizure of his property. Nor does Plaintiff set forth any description of his alleged rape and

beating. Finally, the Court notes that Plaintiff fails to allege specific facts in support of his claim

that he received false misconduct tickets. While a complaint need not contain detailed factual

allegations, a plaintiff’s allegations must include more than labels and conclusions. Twombly, 550

U.S. at 555. The court must determine whether the complaint contains “enough facts to state a

claim to relief that is plausible on its face.” Id. at 570. The court need not accept “threadbare

recitals of the elements of a cause of action, supported by mere conclusory statements . . . .” Iqbal,

556 U.S. at 678. The plausibility standard “asks for more than a sheer possibility that a defendant

has acted unlawfully.” Id. at 678. Here, “the well-pleaded facts do not permit the court to infer

more than the mere possibility of misconduct.” Id. at 679. Plaintiff therefore “has not ‘show[n]’”

that he is entitled to relief.” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)). Plaintiff’s conclusory

allegations of unconstitutional conduct therefore fail to state a claim under § 1983, and his

complaint is properly dismissed.

                                             Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s complaint will be dismissed for failure to state a claim, under 28

U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c).

               The Court must next decide whether an appeal of this action would be in good faith

within the meaning of 28 U.S.C. § 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611

(6th Cir. 1997). For the same reasons that the Court dismisses the action, the Court discerns no

good-faith basis for an appeal. Should Plaintiff appeal this decision, the Court will assess the

$505.00 appellate filing fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11, unless




                                                  4
Plaintiff is barred from proceeding in forma pauperis, e.g., by the “three-strikes” rule of § 1915(g).

If he is barred, he will be required to pay the $505.00 appellate filing fee in one lump sum.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               A judgment consistent with this opinion will be entered.



Dated: November 8, 2018                                       /s/ Gordon J. Quist
                                                             GORDON J. QUIST
                                                       UNITED STATES DISTRICT JUDGE




                                                  5
